Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 1 of 25



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    Case No. _______________________


  SHARON PROLOW,
  on behalf of herself and
  all others similarly situated,

                           Plaintiff,
                  v.

  AETNA LIFE INSURANCE
  COMPANY and AETNA INC.,

                   Defendants.
  _____________________________________/

                                      CLASS ACTION COMPLAINT

        Plaintiff, Sharon Prolow (“Plaintiff”), individually and on behalf of all others

  similarly situated, brings this Class Action Complaint against Defendants Aetna Life

  Insurance Company and Aetna Inc. (collectively, “Aetna”), pursuant to Rule 23 of the

  Federal Rules of Civil Procedure, and alleges as follows:

                                                INTRODUCTION

       1.         This is a class action on behalf of beneficiaries of ERISA plans

 administered by Aetna who were denied Proton Beam Radiation Therapy (“PBRT”)

 because of Aetna’s uniform application of an unlawful medical policy to deny as

 experimental or investigational such treatment for cancer, despite PBRT being

 recognized for decades by the medical community as an established, medically

 appropriate treatment for cancer, including breast cancer.

       2.         Instead of acting solely in the interests of the participants and

                                                           1
                                                  Colson Hicks Eidson
         255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 2 of 25



 beneficiaries of its health insurance plans, upon information and belief, Aetna denied

 coverage for PBRT to treat cancer because, on average, PBRT is significantly more

 expensive than traditional Intensity Modulated Radiotherapy (“IMRT”) or other

 treatments.

       3.         In denying coverage, Aetna follows its Clinical Policy Bulletin No. 270

 (“Proton Beam, Neutron Beam, and Carbon Ion Radiotherapy”), which was initially

 created in 1998 and reviewed most recently on July 29, 2019, (the “PBRT Clinical

 Policy Bulletin”). While Aetna’s PBRT Clinical Policy Bulletin considers PBRT

 “medically necessary” for persons 21 years old or younger for all types of cancer, it

 mandates the denial of coverage for PBRT as “experimental and investigational” to

 treat most cancers on patients over 21 years old for all plans insured or administered

 by Aetna.

       4.         By promulgating and applying its PBRT Clinical Policy Bulletin, Aetna

 has sacrificed the interests of insureds like Ms. Prolow and Class members so that it

 can artificially decrease the number and value of claims it is required to pay from its

 own assets (i.e., with respect to self-funded plans with stop-loss provisions requiring

 Aetna to cover benefits above a certain threshold) and the assets of its employer-

 sponsored customers (i.e., with respect to other self-funded plans).

       5.         Under ERISA, Plaintiff and Class members are entitled to equitable and

 declaratory relief enjoining the application of Aetna’s PBRT Clinical Policy Bulletin

 and awarding such other relief the Court finds appropriate.




                                                           2
                                                  Colson Hicks Eidson
         255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 3 of 25



                                                   THE PARTIES

       6.         Plaintiff, Sharon Prolow, is a citizen of Florida who resides in Palm Beach

 Gardens, Palm Beach County, Florida.

       7.         Defendant, Aetna Life Insurance Company, is a Connecticut corporation

 with its principal place of business in Hartford, Connecticut.

       8.         Defendant, Aetna Inc., is the parent company of Aetna Life Insurance

 Company. It is a Pennsylvania corporation with a principal place of business in

 Harford, Connecticut.

       9.         Aetna is a global health care benefits company, which, along with its

 wholly owned and controlled subsidiaries, offers, insures, underwrites, and

 administers health benefits plans, including Plaintiff’s health benefits plan, as

 detailed herein. Aetna offers, insures, underwrites, and administers such health

 benefits plans for consumers nationwide, including within Palm Beach County.

                                      JURISDICTION AND VENUE

       10.        Aetna’s actions in administering employer-sponsored health care plans,

 making coverage and benefit determinations under the terms and conditions of the

 health care plans, and/or processing appeals of coverage and benefit determinations

 under the terms and conditions of the health care plans are governed by ERISA. This

 Court has jurisdiction of this case under 28 U.S.C. § 1331 (federal question

 jurisdiction) and 29 U.S.C. § 1132(e) (ERISA).

       11.        This Court has personal jurisdiction over Aetna pursuant to § 48.193(1),

 Florida Statutes, because Aetna has operated, conducted, engaged in, and carried on

                                                           3
                                                  Colson Hicks Eidson
         255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 4 of 25



 a business in Florida and has an office in Florida. Aetna is also subject to personal

 jurisdiction pursuant to § 48.193(4), Florida Statutes, because it contracted to insure

 Plaintiff within Florida at the time of contracting.

        12.          Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1),

 because Plaintiff resides in this judicial district, and under 28 U.S.C. § 1391(b)(2) and

 1391(d), because a substantial part of the events or omissions giving rise to Plaintiff’s

 and Class members’ claims occurred in this judicial district.

                                            FACTUAL ALLEGATIONS

    A. Aetna Acts as a Fiduciary for its ERISA Plans.

        13.          The majority of health plans underwritten and/or administered by

 Aetna, including the Plaintiff’s health plan, are employee welfare benefit plans

 sponsored by private-sector employers governed by ERISA (“ERISA plans”).

        14.          During all relevant times, Aetna acted as a fiduciary with respect to its

 administration of ERISA plans. In particular, Aetna interpreted and applied ERISA

 plan terms, made coverage and benefit decisions under the ERISA plans within its

 sole      discretion,         and       provided          payment           under         the       ERISA          plans    to

 participants/beneficiaries and their providers. Accordingly, Aetna was required to

 comply with the requirements ERISA imposes on fiduciaries.

        15.          The health insurance plans administered by Aetna are either fully

 insured or self-funded. With respect to fully insured plans, Aetna both administers

 the plan by making all benefit determinations and pays the benefits out of its own

 assets.      With respect to self-funded plans, Aetna administers the plan, but the


                                                              4
                                                     Colson Hicks Eidson
            255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 5 of 25



 underlying plan sponsor or employer through which the insurance is provided is

 generally responsible for reimbursing Aetna for the benefit payments.

       16.        When processing benefits for a self-funded plan, Aetna makes all benefit

 determinations and authorizes benefit checks to be issued out of bank accounts that

 Aetna controls. Periodically, Aetna will notify the sponsors of the self-funded plans

 of the need to replenish their accounts so that benefits can be paid. But Aetna

 nevertheless continues to control these accounts and is fully responsible for processing

 the insurance claims and making the determination whether to issue the check from

 these accounts.

       17.      Thus, irrespective of whether a particular ERISA plan is fully insured or

 self-funded, Aetna is the proper party for Plaintiff, and the putative Class, to sue

 because Aetna—not the underlying plan sponsor or employer—made all the relevant

 decisions and wielded the authority to issue benefit checks under the ERISA plans.

    B. Proton Beam Radiation Therapy.

       18.      PBRT is a procedure that uses protons to deliver a curative radiation dose

 to a tumor, while reducing radiation doses to healthy tissues and organs, which results

 in fewer complications and side effects than traditional IMRT.

       19.      With PBRT, protons deposit their energy over a very small area called the

 “Bragg peak.” The Bragg peak can be used to target high doses of proton beams to a

 tumor, while doing less damage to normal tissues in front of and behind the tumor. The

 concentration of proton beams enable patients to tolerate higher total doses of

 radiotherapy compared with photons, which are used for traditional IMRT.


                                                           5
                                                  Colson Hicks Eidson
         255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 6 of 25



       20.     There is overwhelming evidence that PBRT is safe and effective and is a

 generally accepted standard of medical practice for the treatment of cancer, including

 breast cancer, within the medical community.

       21.     PBRT has been around and well-accepted for over 30 years. The Food and

 Drug Administration (“FDA”) approved PBRT in 1988 with the following specific

 statement of indications for intended use: “The [Proton Therapy System] is a medical

 device designed to produce and deliver proton beam for the treatment of patients with

 localized tumors and other conditions susceptible to treatment by radiation.”

       22.     The National Association for Proton Therapy, Alliance for Proton Therapy

 and other nationally-recognized medical organizations, and numerous meticulous peer-

 reviewed studies have validated the safety and effectiveness of PBRT.

       23.     Additionally, many respected cancer facilities and providers, including

 Baptist Hospital’s Miami Cancer Institute, MD Anderson Cancer Center, Loma Linda

 University, University of Florida, Harvard Medical School/Massachusetts General

 Hospital, University of Maryland, Northwestern University, Mayo Clinic, Emory

 University, Case Western Reserve University, Washington University in St. Louis,

 University of Washington, New York Proton Center, and the Texas Center for Proton

 Therapy recommend and use PBRT on a regular basis.

       24.     Other insurers, including Medicare, cover PBRT as a safe and effective

 treatment for cancer that is not “experimental.”

    C. Aetna’s PBRT Clinical Policy Bulletin.

       25.     Aetna drafted and implemented the PBRT Clinical Policy Bulletin, which

 was most recently reviewed on July 29, 2019, based on outdated medical evidence and
                                                          6
                                                 Colson Hicks Eidson
        255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 7 of 25



 ignoring accepted medical peer-reviewed evidence that it is safe and effective for the

 treatment of cancer.

       26.      The PBRT Clinical Policy provides that Aetna considers PBRT

 “experimental and investigational” for most types of cancers, including breast cancer,

 in “adults (over age 21) . . . because its effectiveness for these indications has not been

 established.”1

       27.      On the other hand, Aetna considers PBRT “medically necessary” to treat

 all “[m]alignancies in children (21 years of age and younger),” as well as certain listed

 types of tumors.

       28.      Aetna’s PBRT Clinical Policy Bulletin does not consider PBRT

 “experimental and investigational” when treating children (21 years of age and

 younger), and approves PBRT for these patients.

       29.      There are no medical studies that support a conclusion that PBRT would

 be a proven, safe and effective treatment for the same cancer in one age group, but not

 the other.

       30.      Aetna employs the PBRT Clinical Policy Bulletin as part of its prior

 authorization review and adjudication of members and beneficiaries’ claims to deny

 claims for coverage of PBRT as “experimental or investigational” or not “medically

 necessary” without ever engaging in any reasonable review of clinical records prior to

 rendering the determination of coverage.

        31.       In other words, Aetna cites the PBRT Clinical Policy Bulletin to


 1The PBRT Clinical Policy is available at
 http://www.aetna.com/cpb/medical/data/200_299/0270.html.
                                               7
                                      Colson Hicks Eidson
         255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 8 of 25



  categorically deny prior authorization requests and claims for reimbursement for

  PBRT to most cancers on the grounds that PBRT is not medically necessary without

  regard to the recommendation and assessment of the patients’ own oncologist or

  medical records.

                                         INDIVIDUAL ALLEGATIONS

    A. Plaintiff’s Plan.

       32.          Ms. Prolow participates in an employee welfare benefit health plan (the

 “Plan”)      established           by      Ms.        Prolow’s         employer,           AllianceBernstein               P.L.

 (“AllianceBernstein”). The Plan is governed by the Employee Retirement Income

 Security Act (“ERISA”), 29 U.S.C. § 1001, et seq.

       33.          While the Plan is offered and funded by AllianceBernstein, it is

 administered by Aetna.                  Aetna exercises discretionary authority or discretionary

 control with respect to the management of the Plan and has discretionary authority

 or discretionary responsibility in the administration of the Plan.

       34.          The Plan includes a list of “Exclusions,” which are deemed to be services

 that are not covered under the Plan. One such Exclusion is for services deemed

 “Experimental           or    Investigational”             (the      “E/I     Exclusion”).           “Experimental           or

 Investigational” is defined as:

       A drug, device, procedure, or treatment that is found to be experimental
       or investigational because:
           • There is not enough outcome data available from controlled
              clinical trials published in the peer-reviewed literature to
              validate its safety and effectiveness for the illness or injury
              involved
           • The needed approval by the FDA has not been given for
              marketing
           • A national medical or dental society or regulatory agency has
                                                             8
                                                    Colson Hicks Eidson
           255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 9 of 25



                 stated in writing that it is experimental or investigational or
                 suitable mainly for research purposes
             •   It is the subject of a Phase I, Phase II or the experimental or
                 research arm of a Phase III clinical trial. These terms have the
                 meanings given by regulations and other official actions and
                 publications of the FDA and Department of Health and Human
                 Services
             •   Written protocols or a written consent form used by a facility
                 provider state that it is experimental or investigational.

       35.        Radiation therapy is a procedure, and therefore, is not subject to FDA

 regulation.

       36.        The accelerators and other equipment used to generate and deliver

 PBRT are regulated by the FDA. On February 22, 1988, the FDA approved the Proton

 Therapy System, and designated it as a Class II Device for radiological treatment.

 This classification was codified at 21 C.F.R. § 892.5050 and describes the Proton

 Therapy System as a “device that produces by acceleration high energy charged

 particles (e.g., electrons and protons) intended for use in radiation therapy.” Thus, at

 least as of February 22, 1988, PBRT no longer fit within the E/I Exclusion to the Plan.

       37.        PBRT has long been recognized as an established, medically appropriate

 treatment for the treatment of cancer, including breast cancer.

    B. Aetna’s Denial of Coverage for PBRT.

      38.        Ms. Prolow was first diagnosed with breast cancer in October 2017. She

 underwent a double mastectomy in November 2017 and remained cancer-free until

 August 2018, when she suffered a recurrence of her breast cancer.

      39.        After undergoing chemotherapy in late 2018, Ms. Prolow’s radiation

 oncologist, Dr. Marcio Fagundes of Miami’s Cancer Institute (“MCI”) at Baptist Health

 South Florida, recommended that Plaintiff undergo PBRT as an alternative to IMRT
                                                           9
                                                  Colson Hicks Eidson
         255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 10 of 25



  because, among other things, the likelihood of achieving a better outcome was greater

  for PBRT.

        40.      Aetna denied Ms. Prolow’s request for pre-authorization of PBRT, and

  Ms. Prolow appealed the decision.

        41.      On March 6, 2019, Aetna upheld the denial of Ms. Prolow’s request for

  pre-authorization of PBRT based on its application of the PBRT Clinical Policy

  Bulletin:

        We reviewed information received about the members condition and
        circumstances. We used the [PBRT Clinical Policy Bulletin, or “CPB”].
        Based on CPB criteria, and the information we have, we are denying
        coverage for proton beam radiotherapy. Clinical studies have not proven
        that this procedure is effective for treatment of the member’s condition.

        42.        On March 14, 2019, Dr. Fagundes appealed on Ms. Prolow’s behalf,

  asking that Aetna reconsider its decision to deny coverage or payment for PBRT on

  the basis of the PBRT Clinical Policy Bulletin.

        43.        Dr. Fagundes asked that Aetna overturn its decision because of the

  FDA’s approval of proton therapy on February 22, 1988. He further noted that Ms.

  Prolow “is a perfect example of a very complex scenario” that would benefit from PBRT

  in order to avoid “significant cardiac exposure.”

        44.        Moreover, Dr. Fagundes emphasized that “Baptist Health in an effort to

  minimize price as a factor in any coverage determination and to allow decision making

  to focus on the clinical efficacy and best treatment for the patient as set the charge for

  proton beam therapy at the same rate as for IMRT.”

        45.        Aetna refused to overturn its denial of PBRT coverage to Ms. Prolow. In

  denying coverage, Aetna failed to discuss or even acknowledge the information
                                                           10
                                                   Colson Hicks Eidson
          255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 11 of 25



  provided by Dr. Fagundes supporting PBRT, including the many studies verifying its

  safety and efficacy. Indeed, Aetna provided Ms. Prolow with no basis for its negative

  coverage determination aside from its reliance—to the exclusion of all contrary

  evidence—on Aetna’s PBRT Clinical Policy Bulletin.

        46.       At every step of the claims and appeals process, Aetna exercised the

  discretionary authority given to it by AllianceBernstein to interpret the Plan terms

  and make claims decisions.

        47.       Ms. Prolow then requested an external review of Aetna’s decision to

  deny her request for PBRT to treat her breast cancer.

        48.       On April 1, 2019, the so-called independent review organization,

  Medical Care Management Corporation (“MCMC”), rejected Ms. Prolow’s request for

  reconsideration of Aetna’s denial and concluded that PBRT was not covered.

        49.       During the external appeal process, MCMC did nothing more than

  rubber stamp Aetna’s denial decision without conducting an independent evaluation

  of whether PBRT is a proven and effective treatment for breast cancer.

        50.       Pursuing all avenues of appeals available from Aetna caused Ms. Prolow

  and her family significant stress and anguish, particularly as it further delayed her

  receipt of life-saving PBRT treatment. Because of Aetna’s delays during the appeals

  process, Ms. Prolow did not begin PBRT until around 3 months after concluding

  chemotherapy.

        51.       Ms. Prolow ultimately decided to follow the recommendation of her

  radiation oncologist and received PBRT to treat her breast cancer, with success. She

  was forced to personally pay approximately $85,000 for the treatment out-of-pocket.
                                                          11
                                                  Colson Hicks Eidson
         255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 12 of 25



  Aetna has not reimbursed Ms. Prolow for the PBRT treatment. Additionally, because

  she received PBRT treatment 100 miles away from her home, she had to stay at a hotel

  throughout her treatment, which was unreimbursed. As a result, in all, Ms. Prolow

  incurred out-of-pocket expenses of around $100,000 for PBRT treatment.

     C. Aetna’s ERISA Violations.

        52.       As     the      claims       administrator            responsible          for     interpreting         and

  administering the Plan and similar Aetna plans issued nationwide using its discretion,

  and vested with responsibility for making final benefit determinations using its

  discretion, Aetna is an ERISA fiduciary.

        53.       As an ERISA fiduciary, Aetna was required to discharge its duties

  consistent with 29 U.S.C. § 1104, which requires (among other things) that it do so

  “solely in the interest of the participants and beneficiaries” and for the “exclusive

  purpose” of “providing benefits to participants and their beneficiaries” and paying

  reasonable expenses of administering the plan. It must do so with the “care, skill,

  prudence, and diligence” and in accordance with the terms of the plans it administers.

  Aetna violated all of these requirements.

        54.       Aetna violated these duties when it prepared and promulgated the

  Aetna PBRT Clinical Policy Bulletin, because Aetna relied upon outdated evidence,

  ignored evidence indicating that PBRT was not experimental, and unreasonably

  concluded that PBRT was “experimental, investigational or unproven.” Aetna then

  compounded that breach of duty by applying the Aetna PBRT Clinical Policy Bulletin

  to deny insurance claims submitted by Plaintiff and Class members in contravention


                                                          12
                                                  Colson Hicks Eidson
         255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 13 of 25



  of the terms of their Aetna plans.

        55.        In some areas of the United States, the cost to administer PBRT far

  exceeds the cost for traditional IMRT for the same condition; the cost for PBRT can be

  double that of traditional IMRT.

        56.        Aetna did not act “solely in the interests of the participants and

  beneficiaries” when it denied coverage for PBRT.

        57.        Rather, upon information and belief, Aetna denies coverage for PBRT to

  treat certain cancers because, on average, PBRT is more expensive than traditional

  IMRT or other treatments.

        58.        In violating its fiduciary duties, Aetna elevated its own interests above

  the interests of plan participants and beneficiaries, reflecting its conflict of interest

  when determining whether to cover PBRT. By promulgating and applying its PBRT

  Clinical Policy Bulletin, Aetna sacrificed the interests of insureds like Plaintiff and the

  Class so that it could artificially decrease the number and value of claims it was

  required to pay from its own assets (i.e., with respect to fully insured plans and self-

  funded plans with stop-loss provisions requiring Aetna to cover benefits above a

  certain threshold) and the assets of its employer-sponsor customers (i.e., with respect

  to other self-funded plans); moreover, by prioritizing the assets of its employer-sponsor

  customers, Aetna also advanced its own interests in retaining and expanding its

  business with such customers.

                                      CLASS ACTION ALLEGATIONS

        59.        The proposed PBRT Class meets all requirements of Fed. R. Civ. P.


                                                           13
                                                   Colson Hicks Eidson
          255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 14 of 25



  23(a) and 23(b).

     A. The Class.

        60.        Plaintiff brings claims on her own behalf and on behalf of a nationwide

  “PBRT Class,” defined as:

         All participants or beneficiaries in ERISA Plans underwritten or
         administered by Aetna who, citing the application of the PBRT Clinical
         Policy Bulletin, were denied health insurance coverage for Proton Beam
         Radiation Therapy to treat their cancer, on grounds that included the
         assertion that it was “experimental or investigational” or not “medically
         necessary.” The PBRT Class includes both persons whose post-service
         claims for reimbursement were denied and persons whose pre-service
         requests for authorization were denied.

        61.        The definition of “experimental or investigational” services or treatment

  in Aetna’s health insurance policies at all relevant times has been substantially

  similar to the definition in the Plan, and is interpreted by Aetna as having the same

  meaning as, comparable exclusions included in the Aetna plans applicable to all Class

  members.

        62.        The PBRT Class excludes (a) Aetna, including any entity or division in

  which Aetna has a controlling interest, as well as its agents, representatives, officers,

  directors, employees, trustees, and other entities related to, or affiliated with Aetna,

  (b) Class Counsel, and (c) the Judge to whom this case is assigned and any members

  of the Judge’s staff or immediate family.

     B. Numerosity.

        63.        The members of the PBRT Class are so numerous that joinder of all

  members is impractical.

        64.        While the precise number of members in this Class is known only to

                                                           14
                                                   Colson Hicks Eidson
          255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 15 of 25



  Aetna, Aetna is the ERISA fiduciary and has issued the policies providing coverage

  under tens of thousands of employer-sponsored ERISA plans, and PBRT has become

  so widespread that at a minimum, requests numbering in the hundreds, if not

  thousands, must have been submitted to and denied by Aetna for coverage of this

  therapy.

        65.        The PBRT Class is ascertainable because its members can be readily

  identified using Aetna’s claims data. PBRT therapy is described with a discrete set of

  procedure codes under the Current Procedural Terminology (“CPT”) promulgated by

  the American Medical Association. Accordingly, Class members can be readily and

  objectively ascertained through use of records maintained by Aetna.

        66.        Finally, PBRT Class members are dispersed geographically throughout

  the United States, such that joiner of all members is impracticable.

     C. Predominance of Common Issues.

        67.        This action satisfies the requirements of Fed. R. Civ. P. 23(a)(2) and

  23(b)(3) because questions of law and fact that have common answers predominate

  over questions affecting only individual Class members.                                    These include, without

  limitation:

                   a. Whether PBRT therapy is an “experimental or investigational”

                        service or treatment;

                   b. Whether Aetna acted as an ERISA fiduciary when it created or

                        developed the Aetna PBRT Clinical Policy Bulletin;

                   c. Whether Aetna categorically applied the Aetna PBRT Clinical Policy

                        Bulletin to deny coverage to PBRT Class members;
                                                           15
                                                   Colson Hicks Eidson
          255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 16 of 25



                  d. Whether PBRT Class members’ claim denials were based in whole or

                       in part on the Aetna PBRT Clinical Policy Bulletin;

                  e. Whether the creation or development of the Aetna PBRT Clinical

                       Policy Bulletin constituted a violation of ERISA;

                  f. Whether Aetna’s application of the Aetna PBRT Clinical Policy

                       Bulletin constituted a violation of ERISA; and

                  g. Whether PBRT Class members are entitled to the relief sought if

                       Plaintiff establishes liability.

     D. Typicality.

        68.       Plaintiff’s claims are typical of the claims of PBRT Class members

  because Plaintiff is a beneficiary of an ERISA Plan administered by Aetna, she

  submitted a claim for coverage of PBRT for treatment of her breast cancer, and, like

  other PBRT Class members, Aetna denied her claim based on the PBRT Clinical Policy

  Bulletin and an incomplete research database that it references with respect to all

  requests for coverage of PBRT for treatment of cancer.

     E. Adequacy of Representation.

        69.       Plaintiff will fairly and adequately protect the interests of the Class.

  Plaintiff’s interests do not conflict with the interests of the members of the Class.

  Further, Plaintiff has retained counsel who are competent and experienced in complex

  class action litigation, and Plaintiff and her counsel intend to prosecute this action

  vigorously on behalf of the Class members and have the financial resources to do so.

  Neither Plaintiff nor her counsel has any interest adverse to those of the Class

                                                          16
                                                  Colson Hicks Eidson
         255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 17 of 25



  members.

     F. Superiority.

        70.       This action satisfies the requirements of Fed. R. Civ. P. 23(b)(1) because

  the prosecution of separate actions by individual Class members would create a risk

  of inconsistent or varying adjudications that could establish incompatible standards of

  conduct for Aetna.

        71.       This action satisfies the requirements of Fed. R. Civ. P. 23(b)(2) because

  by applying a uniform policy treating PBRT as “experimental, investigational or

  unproven,” Aetna has acted and refused to act on grounds that apply generally to the

  Class, thereby requiring the Court’s imposition of uniform relief to ensure compatible

  standards of conduct towards Class members, and making final injunctive relief or

  corresponding declaratory relief appropriate respecting the proposed Class as a whole.

        72.       This action satisfies the requirements of Fed. R. Civ. P. 23(b)(3) because

  a class action is superior to other available methods for the fair and efficient

  adjudication of this controversy. Questions of law and fact common to the Class

  members predominate over any questions affecting only individual members.

        73.       A class action is superior to other available methods for the fair and

  efficient adjudication of this controversy because joinder of all Class members is

  impracticable. Further, because the unpaid benefits denied Class members are small

  relative to the expense and burden of individual litigation, it would be impossible for

  the members of the Class to redress individually the harm done to them, such that

  most or all Class members would have no rational economic interest in individually


                                                          17
                                                  Colson Hicks Eidson
         255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 18 of 25



  controlling the prosecution of specific actions, and the burden imposed on the judicial

  system by individual litigation by even a small fraction of the Class would be

  enormous, making class adjudication the superior alternative under Fed. R. Civ. P.

  23(b)(3)(A).

         74.       The conduct of this action as a class action presents far fewer

  management difficulties, far better conserves judicial resources and the parties’

  resources, and far more effectively protects the rights of each Class member than

  would piecemeal litigation. Compared to the expense, burdens, inconsistencies,

  economic infeasibility, and inefficiencies of individualized litigation, the challenges of

  managing this action as a class action are substantially outweighed by the benefits to

  the legitimate interests of the parties, the court, and the public of class treatment in

  this court, making class adjudication superior to other alternatives, under Fed. R. Civ.

  P. 23(b)(3)(D).

                                                         COUNT I

                           VIOLATION OF FIDUCIARY OBLIGATIONS
                          ON BEHALF OF PLAINTIFF AND THE CLASS

        75.        Plaintiff incorporates by reference paragraphs 1 through 74 as if fully

  stated herein.

        76.        This count is brought pursuant to 29 U.S.C. § 1132(a)(3).

        77.        As the entity responsible for making medical benefit determinations

  under the Plan and the PBRT Class members’ similar plans, and responsible for

  developing internal practices and policies to facilitate such determinations, Aetna is

  an ERISA fiduciary.

                                                           18
                                                   Colson Hicks Eidson
          255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 19 of 25



        78.        As an ERISA fiduciary, and pursuant to 29 U.S.C. § 1104(a), Aetna is

  required to discharge its duties “solely in the interests of the participants and

  beneficiaries” and for the “exclusive purpose of providing benefits to participants and

  their beneficiaries” and paying “reasonable expenses of administering the plan.”

  Aetna must do so with reasonable “care, skill, prudence, and diligence” and in

  accordance with the terms of the plans it administers. Aetna must conform its conduct

  to a fiduciary duty of loyalty and may not make misrepresentations to its insureds.

        79.        Aetna violated these duties by adopting and implementing a policy to

  deny coverage for PBRT based on the experimental and investigational exclusions

  under its plans, when such a finding was contrary to generally accepted practices and

  to the terms of the plans. In particular, in developing the PBRT Clinical Policy

  Bulletin, Aetna ignored current evidence and widespread acceptance of PBRT as a safe

  and effective treatment of cancer.

        80.        In doing so, Aetna did not act “solely in the interests of the participants

  and beneficiaries” for the “exclusive purpose” of “providing benefits.” Aetna did not

  utilize the “care, skill, prudence, and diligence” of a “prudent man” acting in a similar

  capacity. Aetna did not act in accordance with the terms of the Plan and other Aetna

  plans, all of which contain “experimental or investigational” exclusions.

        81.        Instead, Aetna elevated its own interests and those of its corporate

  affiliates above the interests of plan participants and beneficiaries. By adhering to an

  incorrect and outdated policy with regard to PBRT, Aetna artificially decreased the

  number and value of covered claims thereby benefiting its corporate affiliates at the


                                                           19
                                                   Colson Hicks Eidson
          255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 20 of 25



  expense of insureds.

        82.        In some areas of the United States, the cost to administer PBRT far

  exceeds the cost for traditional IMRT for the same condition; the cost for PBRT can be

  double that of traditional IMRT.

        83.        Aetna did not act “solely in the interests of the participants and

  beneficiaries” when it denied coverage for PBRT. Rather, upon information and belief,

  Aetna denied coverage for PBRT to treat cancer due to its average higher cost

  throughout the nation.

        84.        Plaintiff and Class members have been harmed by breaches of fiduciary

  duty of Aetna because their claims have been subjected improperly to the E/I

  Exclusion, leading to denials of coverage for PBRT, when PBRT is actually a Covered

  Health Care Service within the definition of the Aetna plans.

        85.        In order to remedy these harms, Plaintiff and the Class are entitled to

  enjoin these acts and practices pursuant to 29 U.S.C. § 1132(a)(3).

        86.        Plaintiffs and Class members also seek the relief identified in the Prayer

  for Relief to remedy this claim.

                                                        COUNT II

                              IMPROPER DENIAL OF BENEFITS
                          ON BEHALF OF PLAINTIFF AND THE CLASS

        87.        Plaintiff incorporates by reference paragraphs 1 through 74 as if fully

  stated herein.

        88.        This count is brought pursuant to 29 U.S.C. § 1132(a)(1)(B).

        89.        Aetna denied the insurance claims for PBRT submitted by Plaintiff and

                                                           20
                                                   Colson Hicks Eidson
          255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 21 of 25



  other Class members in violation of the terms of the Plan and the other Aetna plans

  that insure members of the Class. Aetna denied these claims based on its E/I

  Exclusion, which does not properly apply to PBRT.

        90.        Plaintiff and Class members have been harmed by Aetna’s improper

  benefit denials because they were deprived of insurance benefits they were owed.

        91.        Plaintiff and Class members seek the relief identified in the Prayer for

  Relief to remedy this claim.

                                                       COUNT III

                CLAIM FOR OTHER APPROPRIATE EQUITABLE RELIEF
                     ON BEHALF OF PLAINTIFF AND THE CLASS

        92.        Plaintiff incorporates by reference paragraphs 1 through 74 as if fully

  stated herein.

        93.        Plaintiff and the Class have been harmed by Aetna’s breaches of

  fiduciary duty described above.

        94.        Additionally, by engaging in this misconduct, Aetna was unjustly

  enriched in two ways: first, with regard to fully-insured plans or plans that include a

  stop-loss provision requiring Aetna to pay all benefits above a certain threshold, it

  avoided paying benefits out of its own funds and/or the funds of its corporate affiliates;

  second, with regard to self-funded plans, Aetna charged its corporate customers fees

  for serving as claims administrator while improperly denying PBRT benefits based on

  the inapplicable E/I Exclusion and also lowered costs for its corporate customers,

  allowing Aetna to retain current customers and expand its business to new customers.

        95.      In order to remedy these harms, Plaintiff and the Class are entitled to
                                                           21
                                                   Colson Hicks Eidson
          255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 22 of 25



  appropriate equitable relief, including an appropriate monetary award based on

  restitution, disgorgement, or surcharge, pursuant to 29 U.S.C. § 1132(a)(3)(B).

                                                       COUNT IV

                                 CLAIM FOR STATUTORY DAMAGES
                                  ON BEHALF OF PLAINTIFF ONLY

        96.      Plaintiff incorporates by reference paragraphs 1 through 74 as if fully

  stated herein.

        97.      This count is brought pursuant to 29 U.S.C. § 1132(a)(1)(A) and § 1132(c).

        98.      Pursuant to 29 U.S.C. § 1024(B)(4), an ERISA plan administrator “shall,

  upon written request of any participant or beneficiary, furnish a copy of the latest

  updated summary plan description . . . or other instruments under which the plan is

  established or operated.”

        99.      Pursuant to 29 U.S.C. § 1132(c), any administrator who fails to comply

  with such a request may, within the court’s discretion, be held personally liable to the

  requesting party up to $100 for each day after the date of refusal.

        100.     Aetna is the administrator of Plaintiff’s Plan.

        101.     On around August 9, 2019, Plaintiff made a written request for records

  to Aetna via U.S. registered mail, specifically requesting “copies of all documents,

  records, or other information relevant to the internal appeal decisions and external

  appeal decisions, including copies of all materials submitted by Aetna to Medical Care

  Management Corporation (“MCMC”), a full copy of the applicable insurance plan,

  including Certificate of Coverage, and copies of any rule, guideline, bulletin or protocol

  relied upon in making the coverage decision and in upholding the original decision of

                                                           22
                                                   Colson Hicks Eidson
          255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 23 of 25



  Aetna to deny coverage.”

          102.    The written request for records was received by Aetna on August 13,

  2019.

          103.      On November 1, 2019, Plaintiff sent a fax to Aetna noting that although

  some medical records had been received, “we are still missing a copy of the applicable

  insurance plan, including Certificate of Coverage, and copies of any rule, guideline,

  bulletin or protocol relied upon in making the coverage decision and in upholding the

  original decision of Aetna to deny coverage.”

          104.    Aetna has failed to provide the requested documents to date.

          105.    Accordingly, Plaintiff is entitled to statutory damages and any further

  relief deemed just and proper by the Court.

                                              PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment in her favor and against Aetna as

  follows:

          A.        Certifying the Class, as set forth in this Complaint, and appointing

  Plaintiff as Class Representative and undersigned counsel as Class Counsel;

          B.        Declaring that Aetna violated the Plan, and the similar ERISA plans of

  the other members of the Class, and that Aetna violated its fiduciary duties under

  ERISA, and awarding appropriate equitable relief including disgorgement and

  surcharges;

          C.        Ordering Aetna to reprocess Plaintiff’s and PBRT Class members’

  claims for pre-authorization or reimbursement of PBRT for the treatment of cancer


                                                            23
                                                    Colson Hicks Eidson
           255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 24 of 25



  without the application of the PBRT Clinical Policy Bulletin;

         D.       Ordering Aetna to create a common fund out of which it will make

  payment, with interest, of any unpaid benefits to Plaintiff and PBRT Class members;

         E.       Awarding Plaintiff disbursements and expenses of this action, including

  reasonable attorneys’ fees pursuant to 29 U.S.C. § 1132(g)(1), in amounts to be

  determined by the Court;

         F.       Awarding Plaintiff statutory damages pursuant to 29 U.S.C. §

  1132(a)(1)(A); and

         G.       Granting such other and further relief as is just and proper.

                                        DEMAND FOR JURY TRIAL

                  Plaintiff demands a jury trial on all issues so triable.

  DATED: March 31, 2020.

                                                          Respectfully submitted,

                                                          COLSON HICKS EIDSON
                                                          255 Alhambra Circle, Penthouse
                                                          Coral Gables, Florida 33134
                                                          Telephone: (305) 476-7400
                                                          Facsimile: (305) 476-7444
                                                          E-mail: eservice@colson.com


                                                           /s/ Stephanie A. Casey
                                                           Stephanie A. Casey, Esq.
                                                           Florida Bar No. 97483
                                                           scasey@colson.com

                                                           – and –

                                                         KOZYAK TROPIN & THROCKMORTON, LLP
                                                         Counsel for Plaintiffs and Classes
                                                         2525 Ponce de Leon, 9th Floor
                                                         Coral Gables, Florida 33134
                                                          24
                                                  Colson Hicks Eidson
         255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
Case 9:20-cv-80545-KAM Document 1 Entered on FLSD Docket 03/31/2020 Page 25 of 25



                                                          Telephone: (305) 372-1800
                                                          Facsimile: (305) 372-3508

                                                         By: /s/ Maria D. Garcia
                                                                 Harley S. Tropin
                                                                 Florida Bar No. 241253
                                                                 Email: hst@kttlaw.com
                                                                 Maria D. Garcia
                                                                 Florida Bar No. 58635
                                                                 Email: mgarcia@kttlaw.com
                                                                 Robert Neary
                                                                 Florida Bar No. 81712
                                                                 Email: rn@kttlaw.com
                                                                  Frank A. Florio
                                                                  Florida Bar No. 1010461
                                                                  Email: fflorio@kttlaw.com

                                                           Counsel for Plaintiff and the Putative Class




                                                          25
                                                  Colson Hicks Eidson
         255 Alhambra Circle, Penthouse, Coral Gables, Florida 33134-5008 Telephone: (305) 476-7400 Fax: (305) 476-7444
